IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-338-CV



SAM JOE MILAM,

	APPELLANT

vs.



STEPHEN S. DURISH, NOW EUGENE BRODHEAD, RECEIVER OF 
TEXAS INSURANCE COMPANY,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 91-2071, HONORABLE HUME COFER, JUDGE PRESIDING

 



PER CURIAM
	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Dismissed on Joint Motion
Filed:   December 22, 1993
Do Not Publish